United States Court of Appeals
     for the Federal Circuit
            ______________________

    APEX FROZEN FOODS PRIVATE LIMITED,
 ASVINI FISHERIES PRIVATE LIMITED, AVANTI
     FEEDS LIMITED, BLUE PARK SEAFOODS
     PRIVATE LIMITED, DEVI MARINE FOOD
    EXPORTS PRIVATE LTD., KADER EXPORTS
 PRIVATE LIMITED, KADER INVESTMENT AND
COMPANY PRIVATE LIMITED, LIBERTY FROZEN
   FOODS PVT. LTD., LIBERTY OIL MILLS LTD.,
     PREMIER MARINE TRADING PRODUCTS,
UNIVERSAL COLD STORAGE PRIVATE LIMITED,
      FIVE STAR MARINE EXPORTS PRIVATE
   LIMITED, GVR EXPORTS PRIVATE LIMITED,
  JAGADISH MARINE EXPORTS, JAYALAKSHMI
    SEA FOODS PRIVATE LIMITED, NEKKANTI
SEAFOODS LIMITED, SAGAR GRANDHI EXPORTS
    PRIVATE LIMITED, SAI MARINE EXPORTS
 PRIVATE LIMITED, SAI SEA FOODS, SANDHYA
 MARINES LIMITED, SPRINT EXPORTS PRIVATE
     LIMITED, STAR AGRO MARINE EXPORTS
      PRIVATE LIMITED, SURYA MITRA EXIM
   PRIVATE LIMITED, WELLCOME FISHERIES
                    LIMITED,
               Plaintiffs-Appellants

                      v.

  UNITED STATES, AD HOC SHRIMP TRADE
  ACTION COMMITTEE, AMERICAN SHRIMP
       PROCESSORS ASSOCIATION,
            Defendants-Appellees
2         APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



                ______________________

                      2015-2085
                ______________________

   Appeal from the United States Court of International
Trade in No. 1:13-cv-00283-RWG, Senior Judge Richard
W. Goldberg.
                ______________________

                 Decided: July 12, 2017
                ______________________

    ROBERT L. LAFRANKIE, Crowell & Moring, LLP, Wash-
ington, DC, argued for plaintiffs-appellants. Also repre-
sented by MATTHEW R. NICELY, Hughes Hubbard & Reed
LLP, Washington, DC.

    JOSHUA E. KURLAND, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for defendant-appellee United
States. Also represented by BENJAMIN C. MIZER, JEANNE
E. DAVIDSON, PATRICIA M. MCCARTHY; SCOTT DANIEL
MCBRIDE, HENRY JOSEPH LOYER, United States Depart-
ment of Commerce, Washington, DC.

    PHILIP ANDREW BUTLER, Stewart & Stewart, Wash-
ington, DC, argued for defendant-appellee American
Shrimp Processors Association. Also represented by
ELIZABETH DRAKE, TERENCE PATRICK STEWART, WILLIAM
ALFRED FENNELL; EDWARD T. HAYES, Leake & Andersson,
L.L.P., New Orleans, LA.

   NATHANIEL RICKARD, Picard Kentz & Rowe LLP,
Washington, DC, for defendant-appellee Ad Hoc Shrimp
Trade Action Committee. Also represented by ROOP
BHATTI, DAVID ALBERT YOCIS, WHITNEY MARIE ROLIG.
                ______________________
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES        3




   Before NEWMAN, CLEVENGER, and TARANTO, Circuit
                      Judges.
CLEVENGER, Circuit Judge.
    Plaintiffs appeal the decision of the Court of Interna-
tional Trade (“CIT”) affirming the U.S. Department of
Commerce’s (“Commerce”) final results in the seventh
administrative review of the antidumping duty order on
certain frozen warmwater shrimp from India. Apex
Frozen Foods Private Ltd. v. United States (Apex I), 37 F.
Supp. 3d 1286, 1289 (Ct. Int’l Trade 2014); see also Cer-
tain Frozen Warmwater Shrimp from India, 78 Fed. Reg.
42,492 (Dep’t Commerce July 16, 2013) (final administra-
tive review). Using the “average-to-transaction” method-
ology with zeroing, Commerce assessed mandatory
respondent Apex Frozen Foods Private Ltd. (“Apex”) and
other non-mandatory respondents (included in this ap-
peal) with a 3.49 percent duty for entries between Febru-
ary 1, 2011, and January 31, 2012.
    Apex and the additional plaintiffs (collectively,
“Apex”) challenge the methodology used by Commerce to
calculate the antidumping duty on a number of grounds
related to Commerce’s decision to use the average-to-
transaction methodology and zeroing. For the reasons
that follow, we affirm the CIT’s decision and sustain
Commerce’s results.
                      BACKGROUND
                             I
     “Dumping,” in international trade parlance, is a prac-
tice where international exporters sell goods to the United
States at prices lower than they are sold in their home
markets, in order to undercut U.S. domestic sellers and
carve out market share. To protect domestic industries
from goods sold at less than “fair value,” Congress enacted
a statute allowing Commerce to assess remedial “anti-
4          APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



dumping duties” on foreign exports. 19 U.S.C. § 1673; see
also Viet I-Mei Frozen Foods Co. v. United States, 839
F.3d 1099, 1101 (Fed. Cir. 2016) (“The antidumping
statute provides for the assessment of remedial duties on
foreign merchandise sold in the United States at less than
fair market value that materially injures or threatens to
injure a domestic industry.”).
    “Sales at less than fair value are those sales for which
the ‘normal value’ (the price a producer charges in its
home market) exceeds the ‘export price’ (the price of the
product in the United States) . . . .” Union Steel v. United
States, 713 F.3d 1101, 1103 (Fed. Cir. 2013). Commerce
performs this pricing comparison, and the concomitant
antidumping duty calculation, using one of three method-
ologies:
    (1) Average-to-transaction [“A-T”], in which Com-
    merce compares the weighted average of the nor-
    mal values to the export prices (or constructed
    export prices) of individual transactions.
    (2) Average-to-average [“A-A”], in which Com-
    merce compares the weighted average of the nor-
    mal values to the weighted average of the export
    prices (or constructed export prices).
    (3) Transaction-to-transaction [“T-T”], in which
    Commerce compares the normal value of an indi-
    vidual transaction to the export price (or con-
    structed export price) of an individual transaction.
Id. (citation omitted).
    Previously, Commerce’s general practice was to use
the A-T methodology for both investigations and adminis-
trative reviews. Id. at 1104. With the adoption of the
Uruguay Rounds Agreement Act in 1995, Congress re-
quired that the A-A or T-T methods be the presumed
defaults for investigations, with the A-T method only to be
used in certain circumstances. Id.; see also 19 U.S.C.
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES        5



§ 1677f-1(d)(1). Yet “Commerce continued to use average-
to-transaction comparisons as its general practice in
administrative reviews,” in the absence of any governing
statutory authority. Union Steel, 713 F.3d at 1104. Over
time, Commerce unified its procedures through regula-
tion, stating, “[i]n an investigation or review, the Secre-
tary will use the average-to-average method unless the
Secretary determines another method is appropriate in a
particular case,” 19 C.F.R. § 351.414(c)(1) (2012), and
began applying the investigations statutory framework to
guide its administrative reviews as well.
    The investigations statute provides that, in general,
antidumping duties are to be calculated using the A-A
method—“comparing the weighted average of the normal
values to the weighted average of the export prices (and
constructed export prices) for comparable merchandise.” 1
19 U.S.C. § 1677f-1(d)(1)(A)(i). The statute, however,
contemplates an exception to this general rule:
   The administering authority may determine
   whether the subject merchandise is being sold in
   the United States at less than fair value by com-
   paring the weighted average of the normal values
   to the export prices (or constructed export prices)
   of individual transactions for comparable mer-
   chandise, if—
       (i) there is a pattern of export prices (or
       constructed export prices) for comparable
       merchandise that differ significantly
       among purchasers, regions, or periods of
       time, and




   1     The statute also supports using the T-T method,
but the parties are in agreement that the T-T method is
not at issue here. 19 U.S.C. § 1677f-1(d)(1)(A)(ii).
6          APEX FROZEN FOODS PRIVATE LTD.    v. UNITED STATES



        (ii) the administering authority explains
        why such differences cannot be taken into
        account using a method described in para-
        graph (1)(A)(i) or (ii).
19 U.S.C. § 1677f-1(d)(1)(B). In other words, the A-T
method can be used, provided two preconditions are met:
(1) a pattern of significant price differences, and (2) an
inability of the A-A method to “account” for these differ-
ences.
    The statutory exception exists to address “targeted” or
“masked” dumping. Union Steel, 713 F.3d at 1104 n.3.
Under the A-A methodology, sales of low-priced “dumped”
merchandise would be averaged with (and offset by) sales
of higher-priced “masking” merchandise, giving the im-
pression that no dumping was taking place and frustrat-
ing the antidumping statute’s purpose. See Koyo Seiko
Co. v. United States, 20 F.3d 1156, 1159 (Fed. Cir. 1994).
The A-T method addresses this concern because, “[b]y
using individual U.S. prices in calculating dumping
margins, Commerce is able to identify a merchant who
dumps the product intermittently—sometimes selling
below the foreign market value and sometimes selling
above it.” Id. The driving rationale behind the statutory
exception is that targeted dumping is more likely to be
occurring where there is a “pattern of export prices . . . for
comparable merchandise that differ significantly among
purchasers, regions, or periods of time.” See 19 U.S.C.
§ 1677f-1(d)(1)(B); Union Steel, 713 F.3d at 1104 n.3; see
also H.R. Rep. No. 103-826, pt. 1, at 99 (1994) (“[The
exception] provides for a comparison of average normal
values to individual export prices . . . in situations where
an average-to-average . . . methodology cannot account for
a pattern of prices that differ significantly among pur-
chasers, regions, or time periods, i.e., where targeted
dumping may be occurring.”).
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES       7



    Commerce also devised the practice of “zeroing” when
compiling a weighted average dumping margin—“where
negative dumping margins (i.e., margins of sales of mer-
chandise sold at nondumped prices) are given a value of
zero and only positive dumping margins (i.e., margins for
sales of merchandise sold at dumped prices) are aggregat-
ed.” Union Steel, 713 F.3d at 1104. Commerce has dis-
continued its use of zeroing when applying the A-A
methodology, but zeroing remains part of Commerce’s
calculus when compiling a weighted average dumping
margin under the A-T methodology. Id. at 1104–05, 1109
(“Commerce’s decision to use or not use the zeroing meth-
odology reasonably reflects unique goals in differing
comparison methodologies. . . . When examining individu-
al export transactions, using the average-to-transaction
comparison methodology, prices are not averaged and
zeroing reveals masked dumping.”); see also U.S. Steel
Corp. v. United States, 621 F.3d 1351, 1363 (Fed. Cir.
2010).
                            II
    Commerce initiated the seventh administrative re-
view of its antidumping duty covering frozen warmwater
shrimp from India (“AR7”) in April 2012—the review
period covered entries of merchandise that occurred
between February 1, 2011, and January 31, 2012. Com-
merce selected Apex and Devi Fisheries Limited (“Devi”)
as mandatory respondents. Commerce also individually
reviewed Falcon Marine Exports Limited/K.R. Enterpris-
es (“Falcon”) as a voluntary respondent. See 19 U.S.C.
§ 1677m(a) (permitting exporters not selected for manda-
tory individual review to volunteer to have an “individual
weighted average dumping margin” calculated, if not
unduly burdensome).
    During the course of AR7, the American Shrimp Pro-
cessors Association (“ASPA”), a domestic “interested
party,” see 19 U.S.C. § 1677(9), alleged that Apex was
8          APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



engaged in targeted dumping during the review period.
ASPA requested that Commerce apply the A-T methodol-
ogy with zeroing when reviewing the antidumping duty.
    Commerce published the final results of AR7 in July
2013, along with an Issues and Decision Memorandum
explaining its methodology and results. Commerce noted
that, despite the statutory silence on what methodology to
apply in the administrative review context, “it would look
to practices employed by the agency in antidumping
investigations for guidance on this issue.” Joint Appendix
at 886. As such, following 19 U.S.C. § 1677f-1(d)(1)(B),
Commerce considered (1) whether Apex’s, Devi’s, and
Falcon’s sales exhibited a pattern of significant price
differences among purchasers, regions, or periods of time;
and (2) whether “such differences can be taken into ac-
count using” the A-A method.
    Applying a court-sanctioned methodology known as
the Nails test, see Mid Continent Nail Corp. v. United
States, 712 F. Supp. 2d 1370, 1376–79 (Ct. Int’l Trade
2010), Commerce identified for Apex a pattern of targeted
sales that differed significantly from prices of non-
targeted sales. 2 For Devi and Falcon, Commerce conclud-


    2   Because the parties do not dispute the use and re-
sults of the Nails test, we need not delve too deeply into
the technical intricacies of the test. In short, first, the
Nails test identifies, within an allegedly targeted group,
the sales made “at prices more than one standard devia-
tion below the weighted-average price of all sales under
review.” Joint Appendix at 888. Second, assuming a
threshold portion of the allegedly targeted sales satisfy
this “standard deviation test,” Commerce assesses the
“the total volume of sales for which the difference between
the weighted-average price of sales for the allegedly
targeted group and the next higher weighted average
price of sales for a non-targeted groups exceeds the aver-
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES         9



ed there was an “insufficient volume of sales” to justify
applying the exception, and therefore used the standard
A-A methodology. Joint Appendix at 884.
    Commerce also determined that the A-A method could
not “account” for the pattern of price differences in Apex’s
sales because it observed a “meaningful difference in the
weighted-average dumping margins calculated using the
A-to-A method and the A-to-T method.” Id.; see also id. at
889 (“Where there is a meaningful difference between the
results of the A-to-A method and the A-to-T method, the
A-to-A method would not be able to take into account the
observed price differences, and the A-to-T method would
be used to calculate the weighted-average margin of
dumping for the respondent in question.”). Specifically,
Commerce found that “Apex’s margin is zero using the
A-to-A method and 3.49 percent using the A-to-T method,”
and “concluded that . . . such a difference is meaningful
because it crosses the de minimis threshold and warrants
the application of the A-to-T method.” Id. at 889.
    Consequently, Commerce assessed Apex’s entries with
a 3.49 percent antidumping duty, calculated using the
A-T methodology. For Devi and Falcon, Commerce ap-
plied the A-A methodology, which resulted in de minimis
antidumping rates (less than 0.5 percent); therefore,
Devi’s and Falcon’s entries were not assessed with an
antidumping duty. Exporters not selected for individual
review were assigned the same 3.49 percent duty as Apex.
   Apex filed suit at the CIT, challenging Commerce’s fi-
nal results. On December 1, 2014, the CIT rejected



age price gap (weighted by sales volume) between the
non-targeted groups.” Id. If a threshold volume of sales
are found to pass this “gap test,” Commerce concludes
that “targeting occurred and these sales passed the Nails
test.” Id.
10          APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



Apex’s claims and sustained the results of AR7 in full.
Apex I, 37 F. Supp. 3d 1286. Apex filed a motion to
amend the judgment, which the CIT denied on July 27,
2015. Apex Frozen Foods Private Ltd. v. United States
(Apex II), No. 13-00283, 2015 WL 4646543 (Ct. Int’l Trade
2015).
    On appeal to this court, Apex objects to Commerce’s
use of the A-T methodology because Commerce failed
explain why the A-A methodology could not “account” for
the observed targeting. Additionally, even assuming it
was appropriate to use the A-T methodology, Apex objects
to Commerce’s actual calculation of the antidumping rate.

     We have jurisdiction under 28 U.S.C § 1295(a)(5).
                   STANDARD OF REVIEW
    We review Commerce’s actions using the same stand-
ard applied by the CIT. Dongtai Peak Honey Indus. Co. v.
United States, 777 F.3d 1343, 1349 (Fed. Cir. 2015). As
such, we will sustain the agency’s decisions unless they
are “unsupported by substantial evidence on the record, or
otherwise not in accordance with law.”          19 U.S.C.
§ 1516a(b)(1)(B)(i). Notwithstanding the CIT’s “unique
and specialized expertise in trade law,” we review its
decision de novo. Union Steel, 713 F.3d at 1106; see also
Novosteel SA v. United States, 284 F.3d 1261, 1269 (Fed.
Cir. 2002) (“[W]e also give due respect to the informed
opinion of the [CIT].” (internal quotation marks omitted)).
    Our review of an agency’s interpretation and imple-
mentation of a statutory scheme is governed by the Su-
preme Court’s holding in Chevron, U.S.A., Inc. v. Natural
Resources Defense Council, Inc., 467 U.S. 837 (1984).
Under Chevron’s two-part framework, we first ask
“whether Congress has directly spoken to the precise
question at issue.” Id. at 842. If yes, “that is the end of
the matter,” and we “must give effect to the unambiguous-
ly expressed intent of Congress.” Id. at 842–43. But, “if
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES        11



the statute is silent or ambiguous with respect to the
specific issue, the question for the court is whether the
agency’s answer is based on a permissible construction of
the statute.” Id. at 843; see also Koyo Seiko, 36 F.3d at
1573 (“In a situation where Congress has not provided
clear guidance on an issue, Chevron requires us to defer to
the agency’s interpretation of its own statute as long as
that interpretation is reasonable.”).
                       DISCUSSION
    Apex contends that Commerce unlawfully applied the
A-T methodology because it failed to adequately explain
why the price differences identified by the Nails test could
not be “taken into account” using the A-A method, as
required by statute. See 19 U.S.C. § 1677f-1(d)(1)(B)(ii).
Additionally, assuming it was proper to use the A-T
methodology to some extent, Apex objects to Commerce’s
application of the methodology and the ultimate anti-
dumping duty calculation. We address Apex’s arguments
in turn.
                             I
    Apex claims that Commerce failed to adhere to the
statute’s requirement that “the administering authority
explains why such differences cannot be taken into ac-
count using” the A-A methodology. 19 U.S.C. § 1677f-
1(d)(1)(B)(ii). 3 As noted above, Commerce’s justification
for why the A-A methodology was inadequate to account
for the price differences was based on its “meaningful


   3    “[S]uch differences” refers to the other statutory
precondition for using the A-T methodology, which re-
quires that there be a pattern of significant price differ-
ences “among purchasers, regions, or periods of time.” 19
U.S.C. § 1677f-1(d)(1)(B)(i). Apex does not challenge
Commerce’s use of the Nails test or the results showing
that a pattern of “such differences” existed.
12         APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



difference” test, which simply compared the ultimate
antidumping duties that would be applied under the A-A
methodology versus the A-T methodology. Because the
margin “crosse[d] the de minimis threshold”—going from
below 0.5 percent for the A-A methodology to above 0.5
percent for the A-T methodology—Commerce concluded
that there was a meaningful difference between the rates
and that use of the A-T methodology was warranted.
Joint Appendix at 889.
    Apex takes issue with several aspects of Commerce’s
meaningful difference test as a mechanism for satisfying
the statute.
                             A
     First, Apex argues that the uneven application of ze-
roing—which is used for the A-T methodology but not for
the A-A methodology—prevented Commerce’s meaningful
difference test from truly measuring the targeted price
differences. In other words, Apex maintains that the
difference between the ultimate antidumping duties
under either methodology (0.0 percent for A-A; 3.49
percent for A-T) merely illustrated the distortive effects of
zeroing, not the targeted sales, which are the focus of the
statute. Instead, Apex argues “Commerce must use an
‘apples-to-apples’ comparison under its ‘meaningful
difference’ analysis”—either applying zeroing for both
methodologies or neither. Apex Opening Brief at 32.
Notwithstanding the fact that, in practice, the A-A and A-
T methodologies do apply zeroing differently, Apex con-
tends that the meaningful difference test goes to the
threshold question of whether using the A-T methodology
is appropriate, and therefore the analysis should be
different from the ultimate remedy calculation. Id. at 31
(“Commerce unreasonably zeroes as part of its threshold
calculation to determine whether it may zero later in its
remedy calculation. In other words, Commerce uses zero-
ing to justify zeroing.”).
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES        13



    To address Apex’s complaint, we look first to the stat-
ute, which only requires Commerce to explain why target-
ed price differences “cannot be taken into account using”
the A-A methodology. 19 U.S.C. § 1677f-1(d)(1)(B)(ii).
Congress gave no indication of how Commerce is to per-
form this analysis or even what it means for the A-A
methodology to take “account” of targeting. Faced with
this statutory silence, we ask whether Commerce’s exer-
cise of its gap-filling authority and its explanation are
reasonable. 4 Chevron, 467 U.S. at 843–44.
     We agree with the CIT that Commerce’s decision to
compare a zeroed A-T rate with a non-zeroed A-A rate
reasonably achieved the statutory goal of determining
whether the A-A method could account for targeting.
Nothing in the statute demands inventing a two-part
analysis as Apex suggests—one calculation for the mean-
ingful difference test and a different calculation for the
ultimate remedy. As the CIT pointed out, the statute
“does not compel Commerce to conduct a meaningful
difference analysis at all.” Apex I, 37 F. Supp. 3d at 1295.
Therefore, it was reasonable for Commerce to compare the
antidumping rates as they would ultimately be applied,



   4    We also note, again, that the statutory framework
of 19 U.S.C. § 1677f-1(d)(1), by its terms, only applies to
Commerce’s investigations, and not administrative re-
views. Indeed, § 1677f-1(d)(2) specifically contemplates
the continued use of the A-T methodology in reviews,
without elaborating on the appropriate circumstances for
doing so. As such, although Commerce has elected to
follow the investigations framework for its reviews as
well, we will defer to a reasonable agency interpretation,
given that Congress did not enact the statute to deal with
the issue we face. See Chevron, 467 U.S. at 842 (“First,
always, is the question whether Congress has directly
spoken to the precise question at issue.”).
14          APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



with zeroing for the A-T methodology and without zeroing
for the A-A methodology, rather than with Apex’s fictional
“apples-to-apples” approach. We have previously held:
     Commerce’s decision to use or not use the zeroing
     methodology reasonably reflects unique goals in
     differing comparison methodologies. In average-
     to-average comparisons, . . . Commerce examines
     average export prices; zeroing is not necessary be-
     cause high prices offset low prices within each av-
     eraging group. When examining individual export
     transactions, using the average-to-transaction
     comparison methodology, prices are not averaged
     and zeroing reveals masked dumping. This en-
     sures the amount of antidumping duties assessed
     better reflect the results of each average-to-
     transaction comparison. Commerce’s differing in-
     terpretation is reasonable because the comparison
     methodologies compute dumping margins in dif-
     ferent ways and are used for different reasons.
Union Steel, 713 F.3d at 1109 (footnote omitted). Given
that the statutory exception permitting the use of the A-T
methodology exists specifically to address targeted dump-
ing that may otherwise be hidden, we agree with the CIT
that Commerce’s comparison method—which reveals the
full extent of dumping—“fulfills the statute’s aim and
deserves deference.” Apex I, 37 F. Supp. 3d at 1296.
    While Commerce’s methodology may indeed be “re-
sults-oriented,” we cannot say that it preordains the use
of the A-T methodology or that it is unreasonable. Apex’s
submitted approach may offer another reasonable alter-
native, but “[w]hen a statute fails to make clear ‘any
Congressionally mandated procedure or methodology for
assessment of the statutory tests,’ Commerce ‘may per-
form its duties in the way it believes most suitable.’ ” See
JBF RAK LLC v. United States, 790 F.3d 1358, 1363 (Fed.
Cir. 2015) (quoting U.S. Steel Grp. v. United States, 96
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES       15



F.3d 1352, 1362 (Fed. Cir. 1996)). Therefore, we conclude
that Commerce’s decision to compare the A-T rates with
zeroing to the A-A rates without zeroing in its meaningful
difference analysis is reasonable and in accordance with
the statute.
                            B
    Second, Apex argues that, during its meaningful dif-
ference analysis, Commerce improperly compared the A-A
and A-T rates across all of Apex’s sales, instead of only
the subset of targeted sales that passed the Nails test.
Apex contends that comparing the A-A and A-T rates
using the entirety of Apex’s sales—supposedly revealing
the full scope of dumped sales—fails to get to the heart of
the statutory question, which is whether the A-A method-
ology can account for dumping resulting from targeted
sales. Apex Opening Brief at 34 (“[T]he lower court failed
to take the next logical step of determining whether
Commerce also reasonably explained why A-A ‘cannot
account for dumping from targeting sales’ . . . .”).
     On appeal, Apex attempts to package this argument
together with its objection to Commerce’s uneven applica-
tion of zeroing. The CIT, however, found that Apex’s
position was never exhausted before the agency and
declined to consider it on the merits.             Apex I,
37 F. Supp. 3d at 1296–98. In particular, in Apex I, the
CIT determined that Apex had only challenged the mean-
ingful difference test on the ground that it “measured
mostly the impact of zeroing,” not that it focused primari-
ly on “untargeted” dumping. Id. And even though Apex
had challenged the ultimate antidumping calculation for
using all sales, the CIT determined that Commerce
“would not naturally infer from an argument made at the
remedy step that a conclusion made at [the meaningful
difference step] was wrong.” Id. at 1298. In Apex II,
addressing Apex’s motion to amend, the CIT maintained
its finding that the argument was not exhausted. Apex II,
16         APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



2015 WL 4646543, at *7 (“Plaintiffs say it was unreason-
able to apply A-T because the meaningful difference test
did not distinguish between targeted and untargeted
sales. . . . After scouring the case briefs and trial briefs,
the court cannot find this high-level, legal version of the
argument mentioned anywhere, except in the reply.”).
    “[T]he Court of International Trade shall, where ap-
propriate, require the exhaustion of administrative reme-
dies.”    28 U.S.C. § 2637(d). “[T]he application of
exhaustion principles in trade cases is subject to the
discretion of the judge of the Court of International
Trade.” Agro Dutch Indus. Ltd. v. United States, 508 F.3d
1024, 1029 (Fed. Cir. 2007) (internal quotation marks
omitted). We therefore review the CIT’s failure to ex-
haust determination for an abuse of discretion.
    In both Apex I and Apex II, the CIT justified its re-
fusal to consider Apex’s argument at length, explaining
that Apex had only ever previously criticized the mean-
ingful difference analysis for its disparate use of zeroing
in comparing the A-A and A-T rates. Apex I, 37 F. Supp.
3d 1296–98; Apex II, 2015 WL 4646543, at *3–5, *7. The
CIT reasoned that Apex’s new position—that looking at
all sales in the meaningful difference test says nothing
about whether the A-A method can account for targeting
specifically—was an entirely distinct, non-exhausted
argument. We see no evidence that the CIT abused its
discretion in reaching this conclusion.
     Apex maintains that it provided “at least a sugges-
tion” of its arguments to Commerce, sufficient to satisfy
its exhaustion requirements and showing that the CIT
abused its discretion. Apex Opening Brief at 37–38
(citing Ningbo Dafa Chem. Fiber Co. v. United States, 580
F.3d 1247, 1259 (Fed. Cir. 2009)). We agree with the CIT
that Apex misinterprets the holding of Ningbo. Apex II,
2015 WL 4646543, at *5. There, this court was confronted
with the inverse scenario: the CIT had, in the first in-
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES         17



stance, found a party’s argument to be exhausted because
the record contained a “suggestion” of the argument, and
because Commerce had an opportunity to address it.
Ningbo, 580 F.3d at 1259. This court reasoned that the
CIT’s ruling was not an abuse of discretion. Id.
     By contrast, here the CIT reached the opposite con-
clusion, finding Commerce did not have a meaningful
opportunity to address Apex’s untargeted sales argument.
See Apex I, 37 F. Supp. 3d at 1297 (“[The exhaustion] rule
gives the agency the opportunity to correct its own mis-
takes, including fact-specific shortfalls in its analysis,
before it is haled into federal court. Commerce had no
such opportunity to correct the alleged flaw in its mean-
ingful difference finding.” (internal citations and quota-
tion marks omitted)). Apex has not given a reason for its
belief that the CIT abused its discretion, and we can see
none. Therefore, we similarly decline to address the
merits of Apex’s argument that Commerce’s meaningful
difference test was flawed because it should have calcu-
lated and compared A-A and A-T rates for only those sales
that passed the Nails test, i.e., targeted sales. 5
                             C
    In its final challenge to the meaningful difference test,
Apex argues that Commerce’s de minimis benchmark is
arbitrary and unreasonable. Apex contends that Com-



    5   The plaintiffs in the parallel action challenging
the results of Commerce’s eighth administrative review of
its antidumping duty covering frozen warmwater shrimp
from India (“AR8”) raise a similar objection to Commerce’s
meaningful difference test. Our review of AR8, issued
concurrently, provides a discussion of the merits of this
argument. See Apex Frozen Foods Private Ltd. v. United
States, No. 16-1789, slip op. at 13–18 (Fed. Cir. July 12,
2017).
18         APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



merce failed to explain why crossing the de minimis
threshold—going from an antidumping rate below 0.5
percent to a rate above 0.5 percent—was “meaningful.”
    We disagree. By regulation, Commerce treats anti-
dumping duties that are less than 0.5 percent as de
minimis—i.e., subject merchandise is not assessed with
any antidumping duty if an administrative review yields
a weighted-average dumping margin of 0.5 percent or
less. 19 C.F.R. § 351.106(c)(1)–(2). 6 As explained by the
CIT, “the agency does not impose duties at all if it finds
that an exporter’s rate is less than or equal to 0.5 percent.
The threshold is small by design, because reviews aim to
counteract as much dumping behavior as possible.”
Apex I, 37 F. Supp. 3d at 1299 (internal quotation marks
omitted).
    Using the A-A methodology, Commerce calculated a
weighted-average antidumping margin of 0.0 percent.
Under the A-T methodology, Commerce calculated a
weighted-average antidumping margin of 3.49 percent. In
other words, application of the A-T methodology would
yield at least some antidumping duty, thereby counteract-
ing any targeted dumping, whereas the A-A methodology
“would yield none.” Apex I, 37 F. Supp. 3d at 1299. We
cannot say that Commerce’s conclusion that such a differ-
ence is meaningful was unreasonable




     6Apex complains that Commerce never explicitly
pointed to 19 C.F.R. § 351.106(c) as the basis for its
meaningfulness determination. Such a complaint lacks
merit. Commerce specifically mentioned the “de minimis
threshold” to support its conclusion that the rates were
meaningfully different in its Issues and Decision Memo-
randum, and its final results did, in fact, cite 19 C.F.R.
§ 351.106(c). Joint Appendix at 889, 904.
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES       19



    Apex maintains that Commerce’s approach is unrea-
sonable because any difference that crosses the de mini-
mis threshold, “regardless of the amount of the change in
the margin,” would be found to be meaningful. Apex
Opening Brief at 40 (“This arbitrary one-size fits all
approach is neither reasonable, nor contemplated by the
statute.”). Whereas this challenge may have some weight
were we faced with different facts, Apex’s argument
ignores the realities of the case before us, where there is
no question that substantial evidence supports Com-
merce’s meaningful difference determination. See Eck-
strom Indus., Inc. v. United States, 254 F.3d 1068, 1071
(Fed. Cir. 2001) (“Substantial evidence is such relevant
evidence as a reasonable mind might accept as adequate
to support a conclusion.” (internal quotation marks omit-
ted)). Apex’s argument also ignores the fact that Com-
merce explicitly stated that its meaningfulness analysis
was to be “decided on a case-by-case basis.” Joint Appen-
dix at 889. In other words, it is not necessarily the case
that any comparison yielding rates crossing the de mini-
mis threshold would be considered meaningful. Apex’s
contention that Commerce would blindly find a meaning-
ful difference without considering the magnitude of
change is not supported.
     Consequently, we agree with the CIT that Com-
merce’s de minimis benchmark was a reasonable basis for
illustrating a meaningful difference between the A-A and
A-T rates. Moreover, Apex has not shown that Com-
merce’s analysis—regarding whether the A-A methodolo-
gy could account for targeted price differences—was
unreasonable.
                            II
    Apex next argues that, even if the statutory scheme
were satisfied and it were appropriate to apply the A-T
methodology in theory, Commerce’s calculation of the
ultimate antidumping margin was flawed. Apex’s chal-
20          APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



lenges to the calculation closely parallel its complaints
above.
                             A
    First, Apex argues that the A-T methodology only
should have been applied to the targeted sales—i.e., those
sales passing the Nails test. Apex argues the traditional
A-A methodology should have been used for all other
sales. Apex again looks to the text of the statute, which
permits the use of the A-T methodology where the A-A
methodology cannot otherwise account for the targeted
sales. Apex’s position is that Congress only intended for
the A-T methodology to be used as a substitute for those
sales, but not all sales.
   We disagree that the statutory text decides the issue.
Once more, the exception reads:
     The administering authority may determine
     whether the subject merchandise is being sold in
     the United States at less than fair value by com-
     paring the weighted average of the normal values
     to the export prices (or constructed export prices)
     of individual transactions for comparable mer-
     chandise, if—
        (i) there is a pattern of export prices (or
        constructed export prices) for comparable
        merchandise that differ significantly
        among purchasers, regions, or periods of
        time, and
        (ii) the administering authority explains
        why such differences cannot be taken into
        account using [the A-A method].
19 U.S.C. § 1677f-1(d)(1)(B). The statute defines the
preconditions for applying the A-T methodology, but it
does not limit in any way the application of the A-T
methodology, should the preconditions be met. Rather,
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES           21



the language largely tracks that of the general antidump-
ing statute. 19 U.S.C. § 1673 (“If . . . the administering
authority determines that a class or kind of foreign mer-
chandise is being, or is likely to be, sold in the United
States at less than its fair value, . . . then there shall be
imposed upon such merchandise an antidumping du-
ty . . . in an amount equal to the amount by which the
normal value exceeds the export price . . . .”).
    Because the statute does not demand that Commerce
limit its A-T rate calculation to sales found to be targeted,
we ask whether Commerce’s decision to use all of Apex’s
sales was reasonable. See Chevron, 467 U.S. at 842–44;
Koyo Seiko, 36 F.3d at 1573. In its Issues and Decision
Memorandum, Commerce explained that the sales pass-
ing the Nails test “would include only part of the U.S.
sales which constitute the identified pattern. . . . The
identified pattern is defined by all of the respondents’
U.S. sales.” Joint Appendix at 892. Commerce continued:
    When the Department applies the A-to-T method
    to all of the exporter’s sales (including the higher-
    priced sales that the exporter used to mask its
    dumping), it eliminates the masked dumping by
    exposing 1) any implicit masking within the
    weighted-average U.S. sales price by basing the
    comparison on the transaction-specific U.S. sales
    price rather than the weighted-average U.S. sales
    price, and 2) any explicit masking between indi-
    vidual comparison results by not providing offsets
    for negative comparison results.
Id. at 893. We agree with the CIT’s conclusion that
Commerce’s justification for applying the A-T methodolo-
gy to all of Apex’s sales—ensuring the maximum amount
of dumping was uncovered and counterbalanced—was
reasonable and thus entitled to deference.      Apex I,
37 F. Supp. 3d at 1302.
22         APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



     Apex raises two counterarguments. First, Apex ar-
gues Commerce’s application of the A-T methodology to
all sales is “particularly egregious” and “unduly punitive”
in this case where only a negligible portion of sales (about
10 percent) were found to be targeted. Apex Opening
Brief at 48. The CIT concluded this argument was never
exhausted, Apex I, 37 F. Supp. 3d at 1302 n.7, and Apex
has not shown the CIT’s ruling to be an abuse of discre-
tion. Moreover, “[w]hen a challenge to an agency con-
struction of a statutory provision, fairly conceptualized,
really centers on the wisdom of the agency’s policy, rather
than whether it is a reasonable choice within a gap left
open by Congress, the challenge must fail.” Chevron, 467
U.S. at 866. This question—whether Commerce should
have segmented its calculation methodology based on the
ratio of targeted to untargeted sales—goes to a “quintes-
sential policy choice, committed to Commerce’s discre-
tion.” Tung Mung Dev. Co. v. United States, 354 F.3d
1371, 1381 (Fed. Cir. 2004). 7
    Second, Apex points to a Commerce regulation for in-
vestigations known as the “Limiting Rule,” which re-
quired that Commerce, in conducting investigations,
“limit the application of the average-to-transaction meth-
od to those sales that constitute targeted dumping.” 19
C.F.R. § 351.414(f)(2) (2008). Commerce attempted to
withdraw this regulation in 2008, but later cases invali-
dated the withdrawal. See Gold E. Paper (Jiangsu) Co. v.



     7  Tung Mung goes on to say that deference is par-
ticularly warranted where “the agency has expressed its
willingness to reexamine its approach in future cases.”
Tung Mung, 354 F.3d at 1381. Commerce did just that—
in AR8, Commerce instituted a tiered, “mixed” alternative
methodology, depending on the portion of sales found to
be targeted. See Apex Frozen Foods, No. 16-1789, slip op.
at 8–10, 8 n.2.
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES       23



United States, 918 F. Supp. 2d 1317, 1327–28 (Ct. Int’l
Trade 2013); see also Mid Continent Nail Corp. v. United
States, 846 F.3d 1364, 1368 (Fed. Cir. 2017) (“Commerce
violated the requirements of the APA in withdrawing the
regulation, leaving the regulation in force . . . .”). 8
    By its plain language, the Limiting Rule would seem
to require Commerce only to use the A-T methodology on
those sales found to be targeted. Yet the Limiting Rule
only applies to investigations, not administrative reviews.
Apex does not challenge this fact but argues that Com-
merce, by conducting its reviews according to the investi-
gations statute, 19 U.S.C. § 1677f-1(d)(1), “has now
essentially eliminated any meaningful distinctions be-
tween its targeted dumping methodology in [antidump-
ing] reviews and investigations.” Apex Opening Brief at
51. As such, Apex contends Commerce was obligated to
explain why it would not follow the Limiting Rule.
     We disagree with Apex’s ipse dixit logic. Commerce
did not imply that it would assume all requirements and
follow all regulations associated with investigations,
merely by adopting a single statutory scheme for reviews
as well. And Apex cites no authority that Commerce, in
doing so, bound itself to follow the Limiting Rule. This
court has previously discussed the differences between
investigations and reviews, in terms of their policy goals.
See Union Steel, 713 F.3d at 1108.
    Apex also fails to consider the context in which the
Limiting Rule was originally enacted. The regulation,
read as a whole, is revealing. Specifically, it stated that
the A-A methodology was preferred for investigations,
whereas, “[i]n a review, the Secretary normally will use



   8   “In 2014, Commerce issued a final rule making
withdrawal of the regulations effective May 22, 2014.”
Mid Continent Nail Corp., 846 F.3d at 1372.
24         APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



the [A-T] method.” 19 C.F.R. § 351.414(c)(1)–(2) (2008).
In other words, the Limiting Rule, § 351.414(f), was
created at a time when the A-T methodology was restrict-
ed for investigations but used as a matter of course for
reviews. We see little reason to extend the Limiting
Rule’s application to this case where Apex offers no com-
pelling rationale for doing so and where Commerce’s
policies have clearly changed over time.
    We agree with the CIT that Commerce’s application of
the A-T methodology to all of Apex’s sales was consistent
with the statute and reasonable.
                            B
     Finally, Apex argues that, even if it were proper to
use the A-T methodology for all sales, Commerce, in
calculating the ultimate antidumping margin, only should
have used zeroing for the subset of sales found to be
targeted. In other words, Apex proposes segmenting the
sales into targeted and non-targeted sales, using the A-T
methodology for all, but only zeroing the targeted sales.
Apex contends that Commerce failed to explain adequate-
ly its decision to use zeroing with all of Apex’s sales.
    Apex cites two cases that we find inapposite: Dongbu
Steel Co. v. United States, 635 F.3d 1363 (Fed. Cir. 2011);
JTEKT Corp. v. United States, 642 F.3d 1378 (Fed. Cir.
2011). Dongbu and JTEKT were precursors to Union
Steel, addressing the question of whether Commerce could
apply zeroing inconsistently—using it for the A-T meth-
odology, but not for the A-A methodology. In those cases,
this court determined Commerce had not provided suffi-
cient justification for its differing practices, which were
rooted in the same statute. Dongbu, 635 F.3d at 1371–72
(“[T]he government has not pointed to any basis in the
statute for reading 19 U.S.C. § 1677(35) differently in
administrative reviews than in investigations. . . . In the
absence of sufficient reasons for interpreting the same
statutory provision inconsistently, Commerce’s action is
APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES        25



arbitrary.”); JTEKT, 642 F.3d at 1384 (“While Commerce
did point to differences between investigations and ad-
ministrative reviews, it failed to address the relevant
question—why is it a reasonable interpretation of the
statute to zero in administrative reviews, but not in
investigations?”). Ultimately, in Union Steel, we upheld
Commerce’s rationale. Union Steel, 713 F.3d at 1107–08
(“The question here, as in Dongbu and JTEKT, is whether
it is reasonable for Commerce to use zeroing in adminis-
trative reviews even though it no longer uses zeroing in
investigations. . . . Commerce’s explanation now on review
demonstrates that its varying interpretations are reason-
able given the distinction between the comparison meth-
odologies used in investigations and administrative
reviews. Moreover, Commerce attributes the differing
interpretations as necessary to comply with international
obligations, while preserving a practice that serves recog-
nized policy goals.”); see also Apex I, 37 F. Supp. 3d at
1304 (“In Union Steel, Commerce provided the justifica-
tion the Federal Circuit sought.” (internal citation omit-
ted)).
    Here, we are not faced with a conflicting statutory in-
terpretation demanding Commerce’s explanation. Having
already fully justified its decision to use the A-T method-
ology, consistent with 19 U.S.C. § 1677f-1(d)(1)(B), Com-
merce was not required to provide a separate justification
for using zeroing on all or some of Apex’s sales. This court
has repeatedly condoned the use of zeroing as an im-
portant part of the A-T methodology, with the policy aim
of addressing targeted dumping. See Union Steel, 713
F.3d at 1109 (“When examining individual export trans-
actions, using the average-to-transaction comparison
methodology, prices are not averaged and zeroing reveals
masked dumping. This ensures the amount of antidump-
ing duties assessed better reflect the results of each
average-to-transaction comparison.”); U.S. Steel, 621 F.3d
at 1363 (“[T]he exception contained in § 1677f-1(d)(1)(B)
26          APEX FROZEN FOODS PRIVATE LTD.   v. UNITED STATES



indicates that Congress gave Commerce a tool for combat-
ing targeted or masked dumping . . . . Commerce has
indicated that it likely intends to continue its zeroing
methodology in those situations, thus alleviating concerns
of targeted or masked dumping. That threat has been one
of the most consistent rationales for Commerce’s zeroing
methodology in the past.”).
    Commerce’s use of zeroing coextensively with its use
of the A-T methodology is reasonable and adequately
supported.
                       CONCLUSION
    For the foregoing reasons, we affirm the decision of
the CIT, and Commerce’s final results in AR7 are sus-
tained.
                       AFFIRMED
                          COSTS
     No costs.